ICJ_178_ApplicationGenocideConvention_GMB_MMR_2022-07-22_ORD_01_NA_00_EN.txt.                                           22 JULY 2022

                                             ORDER




APPLICATION OF THE CONVENTION ON THE PREVENTION
    AND PUNISHMENT OF THE CRIME OF GENOCIDE

            (THE GAMBIA v. MYANMAR)




                   ___________




APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
      ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

              (GAMBIE c. MYANMAR)




                                         22 JUILLET 2022

                                         ORDONNANCE

                                 INTERNATIONAL COURT OF JUSTICE



                                                 YEAR 2022
   2022
  22 July
General List
  No. 178
                                                 22 July 2022



       APPLICATION OF THE CONVENTION ON THE PREVENTION AND PUNISHMENT
                           OF THE CRIME OF GENOCIDE

                                     (THE GAMBIA v. MYANMAR)



                                                  ORDER



     Present:   President DONOGHUE; Vice-President GEVORGIAN; Judges TOMKA, ABRAHAM,
                BENNOUNA, YUSUF, XUE, SEBUTINDE, BHANDARI, ROBINSON, SALAM, IWASAWA,
                NOLTE, CHARLESWORTH; Judges ad hoc PILLAY, KRESS; Registrar GAUTIER.


           The International Court of Justice,

           Composed as above,

           After deliberation,

           Having regard to Article 48 of the Statute of the Court and to Article 79ter, paragraph 5, of
     the Rules of Court,

           Having regard to the Application filed in the Registry of the Court on 11 November 2019,
     whereby the Republic of The Gambia (hereinafter “The Gambia”) instituted proceedings against the
     Republic of the Union of Myanmar (hereinafter “Myanmar”) with regard to a dispute concerning
     alleged violations by Myanmar of the Convention on the Prevention and Punishment of the Crime
     of Genocide (hereinafter the “Genocide Convention”),

                                                -2-

      Having regard to the Order of 23 January 2020, whereby the Court fixed 23 July 2020 and
25 January 2021 as the respective time-limits for the filing of a Memorial by The Gambia and a
Counter-Memorial by Myanmar,

     Having regard to the Order of 18 May 2020, whereby the Court extended to 23 October 2020
and 23 July 2021 the respective time-limits for the filing of a Memorial by The Gambia and a
Counter-Memorial by Myanmar,

      Having regard to the Memorial of The Gambia filed within the time-limit thus extended,

      Having regard to the preliminary objections raised by Myanmar on 20 January 2021;

       Whereas, under the provisions of Article 79bis, paragraph 3, of the Rules of Court, the filing
of preliminary objections by Myanmar had the effect of suspending the proceedings on the merits;

       Whereas, by its Judgment of 22 July 2022, the Court found that it had jurisdiction, on the
basis of Article IX of the Genocide Convention, to entertain the Application filed by The Gambia
on 11 November 2019, and that the said Application was admissible,

      Fixes 24 April 2023 as the time-limit for the filing of the Counter-Memorial of Myanmar;
and

      Reserves the subsequent procedure for further decision.


      Done in English and in French, the English text being authoritative, at the Peace Palace,
The Hague, this twenty-second day of July, two thousand and twenty-two, in three copies, one of
which will be placed in the archives of the Court and the others transmitted to the Government of
the Republic of The Gambia and the Government of the Republic of the Union of Myanmar,
respectively.




                                                           (Signed)    Joan E. DONOGHUE,
                                                                            President.




                                                           (Signed)    Philippe GAUTIER,
                                                                            Registrar.




                                           ___________

